DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species (ii) in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) that “all of [the] species are sufficiently related that a thorough and complete search for the elected species would necessarily encompass a thorough and complete search for [the] non-elected species”.  This is not found persuasive because this is not an accurate statement: a search for the structure of species (ii) specifically would not encompass a thorough and complete search for species (i).
The requirement is still deemed proper and is therefore made FINAL.

Examiner agrees with Applicant that claims 1-22 and 34-45 read on elected species (ii).

Examiner’s Notes
Examiner notes that claims 1-22 and 34-45 have been searched, and prior art that would render the claims anticipated under 35 U.S.C. 102, or obvious to one of ordinary skill in the art at the time of the filing of the application under 35 U.S.C. 103, could not be located, in regard to Examiner’s interpretations of the indefinite claim language identified in the text of the 35 U.S.C. 112(b) rejection below for each claim, where an interpretation is identified, and in regard to 

Examiner notes, in regard to claims 1-22, the prior art does not teach or suggest to one of ordinary skill in the art at the time of the filing of the application:
-the methods as recited including heat shrinking a heat shrinkable tubular member onto a preform (whereby the preform and tubular member are then blow molded as a single unit together to form a container), in combination with the heat shrinkable tubular member being longer than the combination of the body and bottom of the preform or covering the body and at least a portion of the bottom of the preform (as claimed in the various claims),
-and the composite preforms and containers as claimed, where the heat shrinkable tubular member is heat shrunk onto the preform to form the composite preform, and where the container is formed by heat shrinking the heat shrinkable tubular member onto the preform and then blow molding the preform and tubular member as a single unit [the composite preform] together to form the container, in combination with the heat shrinkable tubular member being longer than the combination of the body and bottom of the preform/container or covering the body and at least a portion of the bottom of the preform/container (as claimed in the various claims).

Examiner notes, in regard to the recitations of “notch portion[s]” in claims 34-45, the recitation “notch portion” requires a very specific structure, that is, a notch in the member, and the two notch portions as claimed are required to be in the structural relationship recited for the two notch portions in those claims that recite “notch portion[s]”. Examiner further notes, in regard to claim 45, that Examiner cannot see any interpretation other than the recitation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-22 and 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation “bonding the margin of the plastic member by thermocompression” (last two lines of the claim) renders the claim indefinite because the scope of structures Applicant intends to delineate cannot be ascertained because it is not clear what component or components of the preform the “margin” is bonded to. For purposes of examination, Examiner has interpreted the claim language as reciting that one part of the margin is bonded to another part of the margin (as is recited in claim 2), because this appears to be the intended structure of the invention as disclosed in the specification, but note that the claim language does not actually recite or require this (also see, for example, margin 80a in Fig. 1).

Claims 3-9 are rejected for the same reason that claim 1 is rejected since claims 3-9 depend upon claim 1.
separate components from the “preform” and “plastic member” of the “composite preform”, or if they are (b) intended to be the same components as the “preform” and “plastic member” of the “composite preform”. Note that this is because of the use of “a” immediately before “preform” and “plastic member” in the recitation “a preform and a plastic member”. For purposes of examination, Examiner has interpreted the claim language as reciting that the “preform” and “plastic member” of the recitation “a preform and a plastic member” are (b) intended to be the same components as the “preform” and “plastic member” of the “composite preform”, even though the claim language literally recites interpretation (a) (because of the use of “a” immediately before “preform” and “plastic member” in the recitation “a preform and a plastic member”).

In regard to claim 10, the recitation “wherein the margin of the plastic member is bonded by thermocompression” (last two lines of the claim) renders the claim indefinite because the scope of structures Applicant intends to delineate cannot be ascertained because it is not clear what component or components of the preform the “margin” is bonded to. For purposes of examination, Examiner has interpreted the claim language as reciting that one part of the margin is bonded to another part of the margin (as is recited in claim 11), because this appears to be the intended structure of the invention as disclosed in the specification, but note that the claim language does not actually recite or require this (also see, for example, margin 80a in Fig. 1).


In regard to claim 13, the recitation “heat shrinkable plastic member provided in close contact with an outside of the container main body” renders the claim indefinite because it cannot be ascertained what would be the furthest distance that the heat shrinkable plastic member can be located from the outside of the container main body and still be considered to be in “close contact with an outside of the container main body”. It does not appear possible for the Examiner to ascertain what this maximum distance would be given the disclosure. Examiner notes that the recitation “close contact” itself causes tremendous confusion because if the member contacts the container body, it is not close to the container body, it contacts the container body (the words “close “ and “contact” are inherently contradictory): A is close to B only if A does not contact B. The word “close” inherently implies that there is some distance, no matter how small, between the two items that are “close”. For purposes of examination, Examiner has interpreted the claim language as reciting that “in close contact” means “in contact”, even though the word “close” in “close contact” raises tremendous confusion as to what scope of structures exactly is intended to be included within the phrase “close contact”.

In regard to claim 14, the recitation “an end portion of the plastic member on the bottom portion side of the preform forms a compression bonding bottom portion by being compression-bonded along a shape of the bottom portion of the preform” renders the claim indefinite because the scope of structures Applicant intends to delineate cannot be ascertained because it is not clear what component or components of the preform the “compression bonding bottom portion” is 

Claim 15 is rejected for the same reason that claim 14 is rejected since claim 15 depends upon claim 14.

In regard to claim 15, the recitation “a heat shrinkable plastic member provided in close contact with an outside of the container main body” renders the claim indefinite because the scope of structures Applicant intends to delineate cannot be ascertained because 

I. it is not clear whether or not Applicant intends (a) the heat shrinkable plastic member of claim 15 to be separate components from the heat shrinkable plastic member of claim 14, or if (b) the heat shrinkable plastic member of claim 15 is intended to be a separate component from the heat shrinkable plastic member of claim 14. Note that this is because of the use of “a” 

II. because it cannot be ascertained what would be the furthest distance that the heat shrinkable plastic member can be located from the outside of the container main body and still be considered to be in “close contact with an outside of the container main body”. It does not appear possible for the Examiner to ascertain what this maximum distance would be given the disclosure. Examiner notes that the recitation “close contact” itself causes tremendous confusion because if the member contacts the container body, it is not close to the container body, it contacts the container body (the words “close “ and “contact” are inherently contradictory): A is close to B only if A does not contact B. The word “close” inherently implies that there is some distance, no matter how small, between the two items that are “close”. For purposes of examination, Examiner has interpreted the claim language as reciting that “in close contact” means “in contact”, even though the word “close” in “close contact” raises tremendous confusion as to what scope of structures exactly is intended to be included within the phrase “close contact”.

In regard to claim 16, the recitation “forming a compression bonding bottom portion by performing thermocompression bonding on an end portion of the plastic member on the bottom portion side of the preform along a shape of the bottom portion of the preform” renders the claim 

Claims 17-22 are rejected for the same reason that claim 16 is rejected since claims 17-22 depend upon claim 16.

In regard to claim 21, it cannot be ascertained what is “cut[]”, and how the “cutting” results in the distance between the two components as specified in claim 21.

In regard to claim 34, the recitation “bringing the heat shrinkable plastic member into close contact with an outside of the preform by having the heat shrinkable plastic member undergo thermal shrinkage” renders the claim indefinite because it cannot be ascertained what contacts the preform, it is not close to the preform, it contacts the preform (the words “close “ and “contact” are inherently contradictory): A is close to B only if A does not contact B. The word “close” inherently implies that there is some distance, no matter how small, between the two items that are “close”. For purposes of examination, Examiner has interpreted the claim language as reciting that “in close contact” means “in contact”, even though the word “close” in “close contact” raises tremendous confusion as to what scope of structures exactly is intended to be included within the phrase “close contact”.

Claims 36-40 are rejected for the same reason that claim 34 is rejected since claims 36-40 depend upon claim 34.

In regard to claim 35, the recitation “bringing the heat shrinkable plastic member into close contact with an outside of the preform by having the heat shrinkable plastic member undergo thermal shrinkage” renders the claim indefinite because it cannot be ascertained what would be the furthest distance that the heat shrinkable plastic member can be located from the outside of the preform and still be considered to be in “close contact with an outside of the preform”. It does not appear possible for the Examiner to ascertain what this maximum distance would be given the disclosure. Examiner notes that the recitation “close contact” itself causes contacts the preform, it is not close to the preform, it contacts the preform (the words “close “ and “contact” are inherently contradictory): A is close to B only if A does not contact B. The word “close” inherently implies that there is some distance, no matter how small, between the two items that are “close”. For purposes of examination, Examiner has interpreted the claim language as reciting that “in close contact” means “in contact”, even though the word “close” in “close contact” raises tremendous confusion as to what scope of structures exactly is intended to be included within the phrase “close contact”.

In regard to claim 42, the recitation “large” renders the claim indefinite because it is not clear how small the diameter can be and still be considered to be “large”. Examiner notes that the recitation “large” requires some actual distance that would be considered “large”, and because “diameter reduced portion” is recited later in the claim, Examiner suggests adding some positive recitation regarding the relative size of the two diameters, such as “a first diameter” and a “second diameter that is less than the first diameter”, in order to overcome this basis for rejection. For purposes of examination, Examiner has interpreted the claim language as requiring that the “large” diameter is larger than the “diameter reduced portion”, although the claim language does not require this.

Claims 43 and 44 are rejected for the same reason that claim 42 is rejected since claims 43 and 44 depend upon claim 42.



I. it is not clear whether or not Applicant intends (a) the heat shrinkable plastic member of claim 44 to be separate components from the heat shrinkable plastic member of claim 42, or if (b) the heat shrinkable plastic member of claim 44 is intended to be a separate component from the heat shrinkable plastic member of claim 42. Note that this is because of the use of “a” immediately before “heat shrinkable plastic member” in claim 44. For purposes of examination, Examiner has interpreted the claim language as reciting that the heat shrinkable plastic member of claim 44 is intended to be the same as the heat shrinkable plastic member of claim 42, even though the claim language literally recites interpretation (a) (because of the use of “a” immediately before “heat shrinkable plastic member” in claim 44), and

II. because it cannot be ascertained what would be the furthest distance that the heat shrinkable plastic member can be located from the outside of the container main body and still be considered to be in “close contact with an outside of the container main body”. It does not appear possible for the Examiner to ascertain what this maximum distance would be given the disclosure. Examiner notes that the recitation “close contact” itself causes tremendous confusion because if the member contacts the container body, it is not close to the container body, it contacts the container body (the words “close “ and “contact” are inherently contradictory): A is close to B only if A does not contact B. The word “close” inherently implies that there is some distance, no matter how small, between the two items that are “close”. For purposes of 

In further regard to claim 44, it cannot be ascertained whether or not the recitation “the heat shrinkable plastic member is compression-bonded at a position covering the bottom portion of the container main body” is intended to require that the heat shrinkable plastic member is bonded to the bottom portion of the container main body. For purposes of examination, Examiner has interpreted the claim language as reciting that one part of the bottom portion is bonded to another part of the bottom portion, because this appears to be the intended structure of the invention as disclosed in the specification (also see discussion above in regard to claims 1, 2, 10, 11 and 14), but it is not clear that this is what is intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782